    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I ofl



                                          UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                           V.                                         (For Offenses Committed On or After November I, 1987)


                         Javier Mancilla-Navarro                                      CaseNumber: 3:19-mj-23175

                                                                                      Robert C Schlein
                                                                                      Defendant's Attorne:

   REGISTRATION NO. 88026298                                                                                          FILED
   THE DEFENDANT:                                                                                                     AUG O8 2019
    lg] pleaded guilty to count(s) 1 of Complaint
                            .                   ---:------"--------------t,:J:ERK..;l,uT                            .. 1r:·Cei,OoituiJRR'rri
                                                                                      .. S°.>••_o:IT,..s"nr;;,i,n;11:!"'
    0 was found gmlty to count(s)                                               SOUTHERN 01~:n-?,CT 01' CA',----· .. ·
      afterap1eaof not gm"1ty.                                                  BY          'L,                 ~"'"'IYv
                                                                                           -·r·"'···-··---····-·· ___  _
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
   Title & Section                       Nature of Offense                                                             Count Number(s)
   8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                   1

    •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of/

                                  r1=J   TIME SERVED                            • ________ days
· :'.,.~ Assessment: $10 WAIVED lg] Fine: WAIVED
     . lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution,· costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United Stittes Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, August 8, 2019
                                                                                  Date of Imposition of Sentence

      . d
  Receive
                   tl!l}tL.
                 I'//, / = · ·
                DUSM
                                                                                   fll~
                                                                                  HbNoRABLE F. A. GOSSETT III
                                                                                  UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                          3:19-mj-23175
